Pitney, Y. 0.
Both the grounds upon which the complainant asks relief are fully sustained by the proofs. The case is free from any trace of undue influence or imposition. The settler’s disappointment is due entirely to oversight and inadvertence. Nevertheless, I think she is clearly entitled to the relief prayed for.
I deem it unnecessary to go through the exhaustive list of authorities cited at the argument. They fully sustain the complainant’s position, and I have only to refer, in addition, to Hall v. Otterson, 7 Dick. Ch. Rep. 522, which seems to be somewhat in point, and White v. White, 15 Dick. Ch. Rep. 104.
I put my decision upon the ground that the settler did not understand that she could not revoke the deed of settlement at her pleasure, and, further, “did not understand and realize its practical effect and consequences in all directions.”
I will advise a decree annulling the deed, except so far as it has been already acted upon in good faith and to such an extent as that the affair cannot be restored to its former condition.